It having been reported to this Court that Christopher Ker Hankinson, of Vienna, Va., has been disbarred- from the practice of law in the United States Court of Appeals for the District of Columbia Circuit and in the United States District Court for the District of Colum*960bia, and this Court by order of January 20, 1975 [419 U. S. 1119], having suspended the said Christopher Ker Hankinson from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return has expired;
It is ordered that the said Christopher Ker Hankinson be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.